DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 32-43) in the reply filed on 3/17/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 42, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32, 34-36, 38, 39, 42, 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genosar (US 2014/0346071).
Regarding claim 32, Genosar discloses a delivery device comprising a base body that has an outlet 46 and a chamber 40b for receiving a flowable substance to be administered (fig. 1c), the base body composed of a first film 26 and a second film 28 (fig. 1c), the first and second films being attached to each other by a connection (sealed to each other: page 10, para. 0123), the base body being configured to discharge the substance through the outlet opening by compressing the chamber (page 11, para. 0132), and a pouring adapter (fitment 36) with a 
Regarding claim 34, Genosar discloses that the pouring adapter is arranged between the first film portion and the second film portion and securely connected thereto (page 12, para. 0145), the portion of the adapter extending between the two films is interpreted to be a sealing portion as it is sealed to the films (fig. 1c).
Regarding claim 35, Genosar discloses that the adapter (fitment) is a Luer lock connector (page 2, para. 0018).
Regarding claim 36, Genosar discloses that the chamber 40b is formed in the first film 26 (fig. 1c).
Regarding claim 38, Genosar discloses that the second film 28 is planar (fig. 1c).
Regarding claim 39, Genosar discloses that the first film portion is embodied as a first film and the second film portion is embodied as a second film (page 2, para. 0018).
Regarding claim 42, Genosar discloses that the connection comprises sealed seams (page 11, para. 0132), the more resilient region included sealed seams of greater resilience, and the less resilient region includes sealed seams of lesser resilience (page 11, para. 0132).  The limitation “produced by thermal sealing” is interpreted to be a product-by-process limitations.  Such limitations are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  See MPEP 2113.  Genosar discloses that the seams may be formed by thermal sealing (page 11, para. 0132: lower sealing temperatures and higher sealing temperatures) and therefore the resulting structure is identical to the claimed structure.
Regarding claim 43, Genosar discloses that the base body has an additional chamber 40a for receiving an additional substance component (fig. 1c), the connection seals the additional chamber off (fig. 1a), wherein the less resilient region 30 of the connection is arranged between the additional chamber and the chamber (fig. 1a; page 10, para. 0122), the less resilient region is designed to come undone when the additional chamber is compressed in order to discharge the substance component from the additional chamber (page 11, para. 0132), and the more resilient region of the connection is designed to remain connected when the additional chamber is compressed in order to discharge the substance component, so that the substance component can be transferred essentially exclusively from the additional chamber into the chamber by compressing the additional chamber (fig. 1a; page 11, para. 0132).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genosar in view of Dennehey et al (US 4,346,703).
Regarding claim 33, Genosar discloses that the pouring adapter 36 is not compressed when the chamber is compressed in order to discharge the substance as it is sufficiently spaced from the chamber (fig. 1a), but fails to disclose the material of the adapter.  Dennehey teaches an adapter comprising a luer lock of similar construction to that of Genosar, and further teaches that the adapter can be formed form a resilient plastic material that is readily disposable (col. 3, lines 53-54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter of Genosar to be formed from a resilient material as taught by Dennehey because such a material is suitable for use in a medical adapter and is readily disposable which is appropriate for a single use device such as that of Genosar.

Claims 37, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genosar in view of Lee et al (US 7,374,040).
Regarding claim 37, Genosar discloses that the first film is formed from a film or a foil material (page 2, para. 0018), but fails to specifically disclose the material.  Lee teaches a device of similar construction to Genosar and the claimed invention, and further wherein the films may be formed from aluminum or plastic (col. 5, lines 29-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first film of Genosar from aluminum or plastic as taught by Lee because these are materials 
Regarding claim 40, Genosar discloses that the second film is formed from a foil material (page 2, para. 0018), but fails to specifically disclose aluminum.  Lee teaches a device of similar construction to Genosar and the claimed invention, and further wherein the films may be formed an aluminum foil (col. 5, lines 29-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second film of Genosar from aluminum foil as taught by Lee because aluminum foil has suitable characteristics – chemically inert, sterilizable, etc. – for the purpose of forming the film.  

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genosar in view of Change et al (US 10,494,157).
Claim 41 differs from Genosar in calling for the first film and/or the second film to be provided with an antiseptic layer.  Chang teaches a single use delivery device of similar construction to that of Genosar and the claimed invention, the device being formed form a first film and a second film, wherein the films are coated with an antimicrobial coating (col. 11, lines 12-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the films of Genosar to include an antiseptic layer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783